



Exhibit 10.3


The Boeing Company Performance Award Notice
To:
«Name»



BEMS ID: «BEMS_ID»
This Performance Award consists of units that will be paid in either cash or
Boeing stock, subject to the Compensation Committee’s (the “Committee”)
discretion, if earned at the end of a three-year performance period. Your
Performance Award is granted pursuant to The Boeing Company 2003 Incentive Stock
Plan, as amended and restated from time to time (the "Plan"), and the award is
subject to the terms and conditions of the Plan. If there is any inconsistency
between the terms of this notice and the terms of the Plan, the Plan's terms
shall control. A summary of the Plan accompanies this notice.
Overview of Your 2017 Performance Award Grant


Grant Date: «Grant Date»
Number of Units Granted: «Performance_Award_Units»
Performance Period: «Three Year Performance Period»
1.
Target Value of Performance Awards. The Performance Award target value (or
“initial value”) will be based on a multiple of your salary as of December 31,
20XX, with the multiple determined by your executive grade. The target value
will be expressed as a number of units (rounded to the nearest unit), each of
which has an initial value equal to $100.

2.
Performance Measure. For the 20XX-20XX Performance Period, the performance
measure will be based on the 20XX Long-Range Business Plan. The Committee
retains discretion in calculating actual performance to exclude the impact of
extraordinary and/or non-recurring items deemed not reflective of the Company’s
core operating performance. Such non-recurring items may include, but are not
limited to, exogenous events, acquisitions, divestitures, changes in accounting
principles, or “extraordinary items” determined under generally accepted
accounting principles (GAAP).

3.
Final Award Determination. Final amounts payable will be determined following
the end of the Performance Period. The amount payable may be anywhere from $0 to
$200 per unit, depending on the Company’s performance against plan for the
period ending on December 31, 20XX. The final award will range from 0% to a
maximum of 200% of the Performance Award target value, as outlined below. There
will be straight-line interpolation to determine payouts between minimum and
target, and target and maximum.

 
 
Achievement (% of Plan)
 
Level of Performance
Final Performance Award Unit Value
Free Cash Flow
(50% Weighting)
Core Earnings Per Share
(25% Weighting)
Revenue
(25% Weighting)
Payout Factor
(% of Target Award)
Maximum
$200
____%
____%
____%
200%
Target
$100
Plan
Plan
Plan
100%
Minimum
$0
____%
____%
____%
0%



4.
Continued Employment. Subject to the terms and conditions outlined under section
5, this Performance Award is granted on the condition that you remain employed
by the Company from the Grant Date through the entire Performance Period. You
will not have any right to payment of any award unless and until all terms,
conditions, and provisions of the Performance Award program that affect you have
been complied with as specified herein, including certification of the final
award amount by the Committee. Your Performance Awards, however, shall not
impose upon the Company any obligation to retain you in its employ for any given
period or upon any specific terms of employment.

5.
Termination Due to Retirement, Layoff, Disability, or Death. In the event your
employment is terminated by reason of retirement, layoff, disability, or death,
you shall continue to be eligible to participate in the Performance Period,
provided






--------------------------------------------------------------------------------





you were on the active payroll on the Grant Date. Your Performance Award payout
will be prorated based on the number of full and partial calendar months you
spent on the active payroll during the three-year Performance Period. Payment
for the award will be made at the same time as payment would have been made had
you not had a termination of employment. For purposes of this award,
“retirement” means a voluntary termination of employment under the conditions
that satisfy the definition of “retirement” under the terms of a defined benefit
pension plan maintained by the Company or one of its subsidiaries in which you
participate. If you are an executive who is not eligible to participate in a
defined benefit pension plan, “retirement” means termination of employment
voluntarily by you after you have attained either (i) age 55 with 10 years of
service, or (ii) age 62 with one year of service. For purposes of this award,
“disability” means a disability entitling you to benefits under the long-term
disability policy sponsored by the Company or one of its subsidiaries that
applies to you.
6.
Other Terminations. In the event your employment is terminated prior to payment
of the Performance Award for reasons (including for cause and resignation) other
than those described in section 5, the Performance Award granted hereunder shall
immediately be forfeited by you and canceled.

7.
Leave of Absence. Unless otherwise required by law, in the event you have an
authorized leave of absence at any time during the Performance Period which
absence extends beyond three full calendar months (including any absence that
began before the Grant Date), your Performance Award payout will be prorated
based on the number of full and partial calendar months you spent on the active
payroll during the Performance Period.

8.
Form and Timing of Payment of Performance Awards. Any payment of the Performance
Awards shall be made in either cash or shares of Boeing stock, at the
Committee’s discretion. The Performance Award payment shall be made within a
reasonable time following the end of the Performance Period. For certain
eligible participants, amounts to be paid in connection with Performance Awards
may be deferred in accordance with the Company’s deferred compensation plan then
in place.

The Company will deduct from your Performance Award distribution any withholding
or other taxes required by law and may deduct any amounts due from you to the
Company or to any subsidiary of the Company. In the event of a stock
distribution, shares will be in a number equal to the whole number of shares
that could be purchased with the total Performance Award cash payout, based on
the average of the high and low per share trading prices for the common stock of
the Company as reported in The Wall Street Journal on the date of distribution,
or in such other source as the Company deems reliable, after reduction to pay
the applicable withholding amounts. Fractional share values will be applied to
income tax withholding.
9.
Beneficiaries. A participant may designate one or more beneficiaries to receive
Performance Award distributions upon the death of the participant. If no
beneficiary has been designated, all such amounts shall be paid to the personal
representative of the participant. The form of beneficiary designation shall be
determined by the Committee.

10.
Transferability. This Performance Award is not transferable by you, whether
voluntarily or involuntarily, by operation of law or otherwise, except as
provided in the Plan. If any assignment, pledge, transfer, or other disposition,
voluntary or involuntary, of this Performance Award shall be made, or if any
attachment, execution, garnishment, or lien shall be issued against or placed
upon the Performance Award, then your right to the Performance Award shall
immediately cease and terminate and you shall promptly forfeit to the Company
the Performance Award awarded under this notice.

11.
Successors. All obligations of the Company under the Performance Award program
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, or
consolidation, or otherwise, of all or substantially all the business and/or
assets of the Company.

12.
Amendment, Modification and Termination. The Board of Directors (or its
delegate) has the authority to amend, modify, or terminate the Performance Award
program. No termination, amendment, or modification may adversely affect in any
material way any Performance Award previously granted without the written
consent of the participant involved.

13.
Clawback and Forfeiture Policy.

13.1 This award is subject to the Clawback Policy adopted by the Company’s Board
of Directors, as amended from time to time.
13.2 In addition, payments under Performance Awards are subject to clawback and
forfeiture in the event you engage in any of the following conduct, as
determined by the Company or its delegate in its sole discretion, prior to the
second





--------------------------------------------------------------------------------





anniversary of the later of the vesting or receipt of payment of the Award: you
(i) are convicted of a felony involving theft, fraud, embezzlement, or other
similar unlawful acts against the Company or against the Company’s interests;
(ii) directly or indirectly engage in competition with any significant aspect of
Company business;  (iii) induce or attempt to induce, directly or indirectly,
any of the Company’s employees, representatives or consultants to terminate,
discontinue or cease working with or for the Company, or to breach any contract
with the Company, in order to work with or for, or enter into a contract with,
you or any third party; (iv) disparage the Company or its products or employees;
or (v) use or disclose Company proprietary or confidential information. For
purposes of this paragraph 13.2, the Company shall include the Company and its
subsidiaries.
13.3 Nothing in this paragraph 13 will apply to legally protected communications
to government agencies or statements made in the course of sworn testimony in
administrative, judicial or arbitral proceedings.





